Citation Nr: 0605701	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-31 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her son-in-law


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to May 
1946.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision rendered by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).

In December 2003, the appellant and her son-in-law testified 
at a videoconference hearing before a Decision Review 
Officer.  A transcript of this hearing has been associated 
with the claims folder.

In May 2005, the Board remanded the case to the Appeals 
Management Center (AMC) in Washington, D.C.  The case has 
been returned to the Board for further consideration.  


REMAND

As noted in the prior Remand, medical opinions have been 
submitted in support of the proposition that the veteran's 
service-connected psychiatric disability and coccygodynia 
played a material causal role in his death; however, the 
opinions do not appear to be based upon a review of the 
veteran's pertinent medical history.  In light of the 
foregoing, the Board remanded the case in May 2005 for a VA 
medical opinion based upon a review of the veteran's 
pertinent medical history.  The physician was to also provide 
the rationale for the opinion.  While the claims folder was 
reviewed and an opinion was provided by a VA surgeon in July 
2005, the rationale for the opinion was not supplied.  Where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

In addition to the foregoing, as noted in the prior Remand, 
the appellant requested a hearing before a Member of the 
Board at the RO in her 2003 substantive appeal.  In an 
attached statement, she also requested a local hearing with a 
Decision Review Officer at the RO.  The record reflects that 
she was afforded a hearing before a Decision Review Officer; 
however, the evidence does not show that the requested 
hearing before the Board was scheduled or that the appellant 
withdrew her request for a hearing before the Board.  

In light of these circumstances, this case is REMANDED to the 
RO or the AMC for the following actions:

1.  The RO or the AMC should arrange for 
the claims folder to be reviewed by a 
physician with appropriate expertise.  
The physician should be requested to 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the veteran's service-connected 
psychiatric disability and/or 
coccygodynia played a material causal 
role in his death, to include whether 
service-connected disability worsened the 
veteran's hypertension and/or aortic 
aneurysm.  The supporting rationale for 
the opinion must also be provided.

2.  The RO or the AMC should undertake 
any other development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
she should be provided a supplemental 
statement of the case and scheduled for a 
Board hearing at the RO in accordance 
with applicable procedures.  

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

